Citation Nr: 1716084	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1958 to April 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an
April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
A hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  After the hearing, the Veteran's representative submitted a waiver of RO consideration of evidence submitted after the October 2012 Statement of the Case.  Moreover, as the Veteran's substantive appeal was received after February 2, 2013, the Board finds that the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Board remanded the case for further development in August 2014.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss is at least as likely as not the result of an in-service event or injury.

2.  The Veteran's current tinnitus is at least as likely as not the result of an in-service event or injury.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As discussed in greater detail below, the Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss and tinnitus.  First, there is evidence of a current disability.  A February 2012 VA examiner diagnosed sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.303(a).  Further, the Veteran has indicated that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167.  Third, an October 2014 private nexus opinion indicated that the Veteran's current hearing loss and right ear tinnitus is at least as likely as not related to his military noise exposure.

The Veteran contends that his current bilateral hearing loss and tinnitus are due to his military service.  Specifically, he asserts that he was exposed to loud jet and fixed wing aircraft engines.  See June 2012 Notice of Disagreement.  The Board notes that the Veteran's DD-214 reflects that the Veteran was an Air Crewman candidate.  Therefore, it appears as that the Veteran's assertion of noise exposure is consistent with the circumstances of his service.  Additionally, the Board notes that the Veteran has consistently indicated that he was exposed to aircraft noise while in service.  See April 2011 VA Form 21-4138; March 2013 VA Form 9; Bd. Hrg. Tr. at 8, 12.  Thus, the Board finds that the Veteran has competently and credibly reported in-service noise exposure.

The Veteran was afforded a VA examination in February 2012 and VA obtained an opinion in March 2012.  The VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of his military service.  In so finding, the examiner stated that the Veteran's hearing loss was within normal limits at separation.  Additionally, the examiner stated that the Veteran's tinnitus was less likely than not a symptom associated with the Veteran's hearing loss.  Notably, the examiner stated that the Veteran's onset of tinnitus was many years after separation.  The Board finds that the March 2012 VA examination opinion is inadequate to decide the claims.

In that regard, the examiner did not address the Veteran's April 1962 exit examination, which, when converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units, does show some degree of hearing loss.  The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, the Board notes that the examiner did not address the possibility of delayed-onset hearing loss or tinnitus.  Indeed, the examiner relied on her finding of hearing within normal while in service.  Notably, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, the Board finds that the March 2012 VA opinion is of limited probative value.  

Subsequently, the Veteran provided an October 2014 private medical opinion from an audiologist regarding his tinnitus and bilateral hearing loss.  The audiologist opined that is more likely than not that the Veteran's current bilateral hearing loss and right ear tinnitus was caused or aggravated by various military noise exposure.  At that examination, the Veteran reported that he was exposed to rifle fire at a firing range, that he was exposed to a loud turbine power unit, and that he was exposed to loud jet engine noise.  Importantly, the Veteran reported that he was exposed to this acoustic trauma without any hearing protection.  Moreover, the Veteran reported that he noticed hearing loss that caused him difficulty with hearing speech in noisy situations while in service.  The audiologist concluded that the Veteran had high frequency sensorineural hearing loss and stated that the hearing loss was typical of those seen in cases of excessive noise exposure.  

In formulating his opinion, the audiologist relied on his own expertise, knowledge, training.  In addition, the audiologist supported his opinion with a clear and thorough rationale.  Thus, the Board finds that the October 2014 is of significant probative value, and is the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus, and his military service.

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran's current bilateral hearing loss and tinnitus is at least as likely as not related to his service.  Accordingly, service connection is warranted.





	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for bilateral hearing loss is granted.

2.  Entitlement to service connection for tinnitus is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


